Title: To John Adams from Mercy Otis Warren, 4 April 1775
From: Warren, Mercy Otis
To: Adams, John


     
      Dear Sir
      Plimouth April 4th 1775
     
     At the same time that I make my Gratful Acknowledgment, for the instructive sentiments and Friendly hint, Contained in yours of the 15th March I must ask your indulgence so far as to Favour me with your opinion (by my son who will Call on you on Monday Next) of the present dark and Gloomy aspect of public affairs. Is there no hope that the Dread Calamity of Civil Convulsions may yet be Averted, or must the Blood of the Best Citizens be poured out to Glut the Vengeance of the most Worthless and Wicked men Ever Nursed in the Lap of America. You Cannot Wonder sir at my perticuler anxiety and solicitude to know the sentiments of the judicious as Mr. Warren is Absent and in such a Remote quarter that I have not heard from him since the news of the late transactions of an August Assembly who I beleive will not stand Recorded in the Latest page of History for their Superiority or sagacity. Their profound policy or incorruptable integrity. I have but A few Moments to write as I did not Expect this opportunity. But that will not be Requited by a Gentlemen on whose time the public has so Large a Demand.
     I do not Expect the pleasure of seeing you (if we both Live through the Approaching storm) till your Return from the Assembly of the states (Ere which perhaps the Fate of Nations may be Decided and A Mighty Empire trembling to the Centrer) but my Every Wish for your Honour safety and Happiness will Attend you. And may you and your Associates be Directed to those steps which will Redound to the Glory of America, the Welfare of Britain and the promotion of that Equal Liberty which is the Birthright of Man and the only Basis on which Civil society Can Enjoy any durable Tranquility.
     With my Affectionate Regards to my much Esteemed Friend Mrs. Adams you will Remind her that if one or two Long Letters Can Bring her in debte she is in Arreares to her and Your unfeigned Friend,
     
      Mercy Warren
     
     
      P.S. I hope to have it under your Hand that you pardon any Fault in this Hasty Billet.
     
    